UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff, 19 Civ. 661 (EAW)
Vv.
ROBERT C. MORGAN, MORGAN
MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC,

Defendants.

 

 

PRELIMINARY INJUNCTION ON CONSENT

WHEREAS the Securities and Exchange Commission (“Plaintiff”) filed this action on
May 22, 2019, against defendants Robert C. Morgan (“Morgan”), Morgan Mezzanine Fund
Manager LLC (the “Fund Manager”), and Morgan Acquisitions LLC (“Morgan Acquisitions”)
(collectively, ‘“Defendants”);

WHEREAS, also on May 22, 2019, Plaintiff filed a motion for entry of a temporary
restraining order (the “TRO Motion”), preliminary injunction (the “PI Motion’), and other relief
against Defendants (Dkt. 4);

WHEREAS Morgan filed an opposition to the TRO Motion on May 31, 2019 (Dkt. 16),
and Plaintiff filed a reply brief in further support of both the TRO Motion and the PI Motion on
June 3, 2019 (Dkt. 21);

WHEREAS the Court held a hearing on Plaintiff's motion for a temporary restraining
order on June 5, 2019, following which the Court granted in part and denied in part the TRO

Motion (DKt. 26);
WHEREAS the Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331, Sections 20(b) and 22(a) of the Securities Act of 1933 (the “Securities Act”)
[15 U.S.C. §§ 77t(b) and 77v(a)], and Sections 21(d), 21(e), and 27(a) of the Securities Exchange
Act of 1934 (the “Exchange Act”) [15 U.S.C. §§ 78u(d), 78u(e), and 78aa(a)];

WHEREAS venue is proper in this District pursuant to Section 22(a) of the Securities
Act [15 U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)];

WHEREAS the Court has scheduled a hearing on the PI Motion for June 28, 2019; and

WHEREAS the parties have reached a settlement resolving the PI Motion; it is hereby

ORDERED that, pending final disposition of this action, Defendants are restrained from
violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] and Section 10(b) of the
Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. §
240.10b-5]; and it is further

ORDERED that, as provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing
paragraph also binds the following who receive actual notice of this Order by personal service or
otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and (b) other
persons in active concert or participation with Defendants or with anyone described in (a); and it
is further

ORDERED that as discussed on the record on June 14, 2019, after receiving additional
requested submissions from the parties, the Court intends to appoint a receiver (the “Receiver”)
for the Notes Funds (specifically, Morgan 11% Notes Fund LLC, Morgan 11% Notes Fund QP
LLC, Morgan Notes Fund II LLC, Morgan Notes Fund QP II LLC, Morgan Notes Fund III LLC,

and Morgan Notes Fund QP III LLC), Morgan Acquisitions, and the Fund Manager (collectively,
the “Receivership Entities”), subject to all of the terms and conditions to be set forth in an Order
Appointing Receiver that will be entered; and it is further

ORDERED that that no person or entity, including any creditor or claimant against the
Receivership Entities, or any person acting on behalf of such creditor or claimant, shall take any
action to interfere with the taking control, possession, or management of the assets of the
Receivership Entities, including, but not limited to, the filing of any lawsuits, liens or
encumbrances, or bankruptcy cases to impact the assets of the Receivership Entities; provided,
however, that nothing in this paragraph shall be interpreted to prevent arms-length sales of assets
that are owned by Affiliate Borrowers (as that term is defined in the Complaint), to bona fide
purchasers; and it is further

ORDERED that, within thirty (30) days of the entry of the Order Appointing Receiver,
or later, upon application by the Receiver seeking additional time from the Court for good cause,
the Receiver shall file with the Court and serve upon the parties a written accounting of the
assets of the Receivership Entities, including the use of the Notes Funds’ assets and Morgan
Acquisitions’ assets, as well as the disposition of any assets of any of the Affiliate Borrowers
listed on Exhibit A attached hereto for the direct or indirect benefit of Morgan from October 1,
2013, to the present; and it is further

ORDERED that, pending a final disposition of this action, Defendants, any person or
entity acting at their direction or on their behalf, and any other third party, be and hereby are
enjoined and restrained from destroying, altering, or concealing any and all documents, books,
and records that are in the possession, custody, or control of Defendants and each of their

respective officers, agents, employees, servants, accountants, financial or brokerage institutions,
or attorneys-in-fact, subsidiaries, affiliates, predecessors, successors, and related entities, that
refer, reflect, or relate to the allegations in the Complaint; and it is further

ORDERED that the hearing on the PI Motion scheduled for June 28, 2019, is hereby
adjourned; and it is further

ORDERED that this Order shall be, and is, binding upon Defendants, and each of their
respective officers, agents, servants, employees, attorneys-in-fact, subsidiaries, affiliates, and
those persons in active concert or participation with them who receive actual notice of this Order

by personal service, facsimile service, or otherwise

  

SO ORDERED.

Dated: June 14, 2019
Rochester, New York

 
Exhibit A

 

Property/Affiliate Borrower

Notes Funds with Outstanding
Portfolio Loans

 

103 Court Street

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund II (QP Fund); Notes Fund III (AI Fund);
Notes Fund III (QP Fund); Morgan Acquisitions

 

1275 Delaware Ave VES Partners
LLC

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund II (QP Fund); Notes Fund II (AI Fund);
Notes Fund III (QP Fund); Morgan Acquisitions

 

2013 VC (Villa Capri)

Notes Fund II (AI Fund); Notes Fund III (QP Fund);
Morgan Acquisitions

 

50 Front Street

Notes Fund IT (AI Fund); Notes Fund II (QP Fund);
Notes Fund III (AI Fund); Notes Fund II (QP Fund)

 

65 Chestnut Street

Notes Fund II (AI Fund); Notes Fund IT (QP Fund)

 

Academy Place

Morgan Acquisitions

 

Cedar Ridge

 

Notes Fund II (AI Fund); Notes Fund If (QP Fund);
| Notes Fund III (AI Fund); Notes Fund III (QP Fund);
| Morgan Acquisitions

 

| Center City Ithaca

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
| Notes Fund II (QP Fund)

 

Covered Bridge

| Morgan Acquisitions

 

Eden Square ( Cranberry Vista)

| Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund II (QP Fund); Notes Fund HI (AI Fund);
Notes Fund HI (QP Fund)

 

Ellison Heights

Notes Fund II (AI Fund); Notes Fund IT (QP Fund);
| Notes Fund III (QP Fund); Morgan Acquisitions

 

Emerald Springs

 

Notes Fund I (QP Fund); Notes Fund III (AI Fund)

 

Flats in Minn

Notes Fund I (QP Fund); Notes Fund III (AI Fund);
| Notes Fund II (QP Fund)

 

Foubu/Morgan Brownfield Tax
Transaction

Notes Fund I (QP Fund)

 

Frontenac

_ Morgan Acquisitions

 

Gates Circle - Montante Project

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund II (QP Fund); Notes Fund III (AI Fund);
Notes Fund HI (QP Fund)

 

Glendale Heights - Stratford Trails

Notes Fund II (AI Fund); Notes Fund IT (QP Fund)

 

Heritage Land

Notes Fund III (AI Fund); Notes Fund III (QP Fund)

 

Highlands of Montour Run

Notes Fund I (QP Fund); Notes Fund IT (AI Fund);
Notes Fund II (QP Fund); Morgan Acquisitions

 

 

Hinsdale (Canal Crossing)

Notes Fund II (AI Fund); Notes Fund II (QP Fund);
Notes Fund III (AI Fund); Notes Fund III (QP Fund)

 

 

 

5
 

Property/Affiliate Borrower

Notes Funds with Outstanding
Portfolio Loans

 

Hunters Chase

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund II (QP Fund); Notes Fund III (AI Fund);
Notes Fund III (QP Fund); Morgan Acquisitions

 

King Of Prussia

Notes Fund II (AI Fund); Notes Fund II (QP Fund)

 

Lakeside Commons

Notes Fund II (AI Fund); Notes Fund II (QP Fund)

 

Madison at Valley Manor (Copper
Chase)

Notes Fund II (AI Fund); Notes Fund II (QP Fund);
Notes Fund III (AI Fund); Notes Fund II (QP Fund);
Morgan Acquisitions

 

MC Webster Land LLC Winding
Creek

Morgan Acquisitions

 

 

 

 

 

Meadowbrook Morgan Acquisitions
Mercer Notes Fund I (QP Fund)
Midtown Land Notes Fund I (QP Fund)
Minnetonka Morgan Acquisitions
Morgan Collins (Avon Phase II ) Notes Fund III (QP Fund)

 

Morgan Perry’s Crossing

Notes Fund III (AI Fund); Notes Fund HI (QP Fund)

 

Overlook

Notes Fund II (AI Fund); Notes Fund IT (QP Fund)

 

Park Towers

Notes Fund I (QP Fund); Notes Fund II (AI Fund);
Notes Fund III (QP Fund); Morgan Acquisitions

 

Phase II of 2695 Apartments-Main
Factor

Notes Fund I (QP Fund); Notes Fund II (AI Fund)

 

 

 

 

Pinnacle North Phase II Morgan Acquisitions
| Publisher Parkway Morgan Acquisitions
| Publishers Notes Fund ITI (QP Fund)

 

_ Rockford Trust Building

Notes Fund I (QP Fund); Notes Fund II (AI Fund)

 

 

Steeplechase

Notes Fund I (QP Fund); Notes Fund III (AI Fund)

 

The Chemical Building

| Notes Fund II (AI Fund); Notes Fund IT (QP Fund);

Notes Fund III (QP Fund); Morgan Acquisitions

 

' The Reserve at Southpointe I

Notes Fund II (AI Fund); Notes Fund II (QP Fund);

Notes Fund III (AI Fund); Notes Fund III (QP Fund)

 

 

Towers on the Hudson

Morgan Acquisitions

 

 

 

 

 

 

 

Villager Morgan Acquisitions
Wedgewood Morgan Acquisitions
Wellington Morgan Acquisitions
Woodland Acres Notes Fund II (AI Fund); Notes Fund II (QP Fund);
Notes Fund III (AI Fund); Notes Fund ITI (QP Fund);
Morgan Acquisitions
Source: Grand Atlas Property Management, LLC, “Notes Fund Loan/Use Summary,”

April 6, 2019 (GA_00009875).

 
